Citation Nr: 1332551	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.

3.  Entitlement to service connection for stomach bleeding, to include as secondary to hepatitis C.

4.  Entitlement to service connection for fatigue, to include as secondary to Hepatitis C.

5.  Entitlement to service connection for hepatic encephalopathy, to include as secondary to hepatitis C.

6.  Entitlement to service connection for esophageal varices, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1976 and July 1980 to October 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hepatitis C, cirrhosis of the liver, to include as secondary to hepatitis C, stomach bleeding, to include as secondary to hepatitis C, fatigue, to include as secondary to hepatitis C, hepatic encephalopathy, to include as secondary to hhepatitis C, and esophageal varices, to include as secondary to hepatitis C.

VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds the duty to assist has not been met.  To date, the Veteran has not yet been afforded VA examinations for any of his claimed disorders.  A remand is necessary to afford the Veteran VA examinations and to obtain medical opinions regarding the nature and etiology of the claimed disorders.  

Additionally, the Board finds that the Veteran's claims for cirrhosis of the liver, stomach bleeding, fatigue, hepatic encephalopathy, esophageal varices are inextricably intertwined with the issue of entitlement to service connection for hepatitis C, as the Veteran has asserted that each of these disorders is secondary to his hepatitis C.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, a decision on these claims is deferred pending the additional development necessary to adjudicate the claim for service connection for Hepatitis C.

Finally, all updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding relevant treatment records.

2.  Afford the Veteran an examination by a qualified physician to determine the nature and etiology of his hepatitis C.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner must offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that hepatitis C had its onset during service or is causally or etiologically related to his active service, to include the inoculation air gun used for inoculations during service; this opinion should include a discussion of any medical studies that indicate an inoculation gun is a possible mode of transmission of hepatitis C.

b) that the Veteran's cirrhosis of the liver is proximately due to or aggravated (an increase in severity beyond natural progression) by his hepatitis C, or is causally or etiologically due to service;

c) that the Veteran's stomach bleeding is proximately due to or aggravated (an increase in severity beyond natural progression) by his hepatitis C, or is causally or etiologically due to service;  

d) that the Veteran's fatigue is proximately due to or aggravated (an increase in severity beyond natural progression) by his hepatitis C or is causally or etiologically due to service.

e) that the Veteran's hepatic encephalopathy is proximately due to or aggravated (an increase in severity beyond natural progression) by his hepatitis C or casually or etiologically due to service;

f)  that the Veteran's esophageal varices are proximately due to or aggravated (an increase in severity beyond natural progression) by his hepatitis C or causally or etiologically due to service

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

